In an action to declare that the plaintiff, as named beneficiary, is entitled to receive certain pension death benefits accruing under (1) insurance policies issued by the defendant insurers and (2) a retirement plan issued by defendant Sperry Rand Corporation, plaintiff *990appeals from a judgment of the Supreme Court, Suffolk County, entered January 17, 1977, which, after a nonjury trial, (1) declared that the individual defendant was entitled, as assignee, to all of the proceeds, (2) directed the corporate defendants to pay all sums owed into court and (3) directed the Suffolk County Treasurer to release all funds received and to be received to the individual defendant. Judgment affirmed, with costs. The decedent’s intent to make an assignment was supported by the oral testimony of the assignee and two witnesses, and by a writing signed by the decedent. Hence, the individual defendant is entitled to all of the pension benefits which the decedent intended her to have. Hopkins, J. P., Damiani, Rabin and Shapiro, JJ., concur.